In this case the Court has reached the conclusion that the controversy between the parties in the court below ultimately resolved itself into solely a question of fact, which question of fact, having been decided by the Chancellor in the complainant's favor, cannot be properly reversed by this Court in the absence of a clear showing of error in the Chancellor's findings. No such clear showing of error has been made to appear, therefore the decree appealed from should be affirmed on authority of the cases cited on page 326, Vol. 1, Encyclopedic Digest of Florida Reports (Michie and Harrison).
Affirmed.
DAVIS, C. J., and WHITFIELD and BUFORD, J. J., concur.